 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDPalomar CorporationandPublic Service,Production &Maintenance Employees'Local Union No. 1057Gateway Service Co.andPublic Service,Production &Maintenance Employees' Local Union No. 1057.Cases 23-CA-3781 and 23-CA-3780August 11, 1971DECISION AND ORDEROn March 29, 1971, trialExaminerJohn P. vonRohr issued his Decision in the above-entitledproceedings, finding that Respondents had engagedin and were engaging in certain unfair labor practicesand recommending that they cease and desist there-from and take certain affirmative action, as set forthin the attached Trial Examiner's Decision. Thereafter,Respondents and General Counsel filed exceptions tothe Trial Examiner's Decision and supporting briefs.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondents, Palomar Corporation and GatewayService Co., their officers, agents, successors, andassigns,shall take the action set forth in the TrialExaminer's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P.voN ROHR,Trial Examiner:Upon charges dulyfiled, the General Counsel of the National Labor RelationsBoard,by the Regional Director for 23(Houston, Texas),issued a consolidated complaint against Palomar Corpora-tion and Gateway Service Co.,herein called the Respon-dents or the Companys,allegingtheyhad engaged incertain unfairlabor practices within themeaning ofSection8(aXI) and (5) of the NationalLaborRelations Act, asamended,herein called theAct.' TheRespondents filedtimely answers denying the allegations of unlawful conductas alleged in the complaints.Pursuant to notice,a hearing was held before TrialExaminer John P.von Rohr in Laredo, Texas,on January1The charge in Case 23-CA-3780 was filed October 14, 1970,and thecomplaint in this case issued on November19, 1970. The charge in Case23-CA-3781 was filed on October14, 1970,and the complaint in this case13, 15, and 20; 1971. All parties were represented by counseland were afforded opportunity to adduce evidence, toexamine and cross-examine witnesses,and to file briefs.The General Counsel, the Respondents, and the ChargingParty filed briefs on February 16, 1971, and they have beencarefully considered.On the entire record in this case,and from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACTI.RESPONDENTPalomar is a Texas corporation having its principal officeand place of business in Corpus Christi, Texas, where, as aservice contractor operating under a National DefenseWork Contract, it conducts operations at various UnitedStates militaryinstallations.The operation conducted by itat Laredo Air ForceBase,Texas, is the only operationinvolved in this proceeding. During the period fromapproximately April 1 to March 31, 1971, Palomar held amotor pool and vehical maintenance contract with the BaseProcurement Office at Laredo Air Force Base, Texas,valued in excess of $600,000. As of the date of the hearingherein,Palomar received gross revenuefrom the UnitedStatesAir Forcein excessof $50,000.Gateway Service Co. is a California corporation havingan office and place of business in Corpus Christi, Texas,where, as a service contractor operating under a NationalDefenseWork Contract, it conducts operations at variousUnited States military installations. Its operation at theLaredo Air ForceBaseTexas is the only operation involvedin this proceeding. During the period from approximatelyApril 1 to March 31, 1971 Gateway held an aircraftrefueling contract with theBaseProcurement office at theLaredo Air ForceBase,Texas, calling for goods andservices valued in excess of $160,000. From the period ofApril 1, 1970, to the date of the hearing herein, Gatewayreceived from the Base Procurement Office gross revenue inexcess of$50,000.Ifind that Respondents Palomar Corporation andGateway Services Co. are engaged in commerce within themeaning ofthe Act.U. THE LABOR ORGANIZATION INVOLVEDPublic Service Production & Maintenance Employees'Local Union No. 1057, is a labor organization within themeaning of Section 2(5) of the Act.A.Chronology of Background EventsDespite a rather contentious record, and except for therather minor exceptions herein noted, the principal facts inthis case are not in dispute.The situs of the instant dispute is the U.S. Air Force Baseat Laredo, Texas, where six employers, including Respon-dents Palomar and Gateway, have contracts with the U.S.Air Force to perform various services at the Base. Thefactors involved in the letting of the Air Force contracts areissued onNovember 18, 1970. Anorderconsolidatingthese casesissued onNovember 20, 1970.192 NLRB No. 98 PALOMAR CORPORATIONmaterially involved in Respondent's defense and are bestset forth at this-point. Thus, (and I borrow freely fromRespondent's brief in summing up these undisputed facts)the contracts are for "management, labor and supervisiononly"' (i.e., no material or equipment, these being furnishedby the government) and the prices are fixed unit prices perman hour, of labor requested-and performed. Pursuant tothe Service Contract Act of 1965 and the regulations of theSecretary of Labor, the Air Force contracting officer isrequired by law to obtain from the Secretary of Labor, andinclude in the contract bid document, a so-called PrevailingWage Determination setting forth the scale of wages andfringe benefits found to be prevailing in the community fornongovernment - work of 'a similar character where theGovernment work is to be performed, and a contract clauserequiring that the Employer Contractor pay, his employeesnot lessthan the PrevailingWage Determination soattached to the bid documents.2 Normally these contractsare for 1 year and run from April 1 to March 31 of thefollowing year. The aforesaid Wage Determination is theminimumrate the employer must pay; it does not restricthim from paying a higher rate if he so chooses.Respondent Palomar has recognized the Union as thebargaining agent for its services, production, and mainte-nanceemployees since approximately 1965 and has hadcontracts with the Union for the greater part of this period.The last contract was effective from June 1, 1969, toSeptember 30; 1970. It is noteworthy that at the time of thecontract execution on June 1, 1969, Palomar had twocontracts with the Air Force, these covering two categoriesof operations, one being the maintenance of motor poolvehicles and the ' otherfor aircraft refueling. The employeesengaged in both, of these operations were covered by theaforesaid collective-bargaining agreement. Further, it is tobe noted that Palomafs foregoing Air Force contracts wereeffective from April 1, 1969, to April 1, 1970. Thus, as ismanifest,the 16-month collective-bargaining agreementoverlapped the 12-month'government contracts by a periodof 4 months.The record is clear that in negotiating for the abovecollective-bargaining agreement, the Union did not wish tohave the employees bound to a 16-month contractproviding only for the prevailing minimum wagescales asproscribed in the then existing Wage Determination. Whilewillingto agree to the said minimum rates for the first 10months of the contract,BusinessAgent David L. Jacobs,the Union's chief spokesman and negotiator throughout theperiodmaterial hereto, urged that Palomar give theemployees an approximately 30 cent an hour increasebeginningon April 1, 1970.3 Although Clyde W. Smith,Vice-President, and a principal negotiator for Palomar,indicated concern as to what effect his agreeing to thisdemand would have in bidding for future Air Forcecontracts, Jacobs indicated that he would take steps to seethat the 30=cent wage increase, if granted, would becomethe, minimum rate -in the next Wage Determination.2Thisissimilarin concept to the Davis-BaconAct which appliessimilarprinciplestothePublicWork Contracts, i.e. governmentconstruction contracts.3Although Palomar's contracts with the Air Force expired on April 1,1970,it is clearthat theparties at this time anticipated that Palomar would593Specifically, Jacobs testimony concerning this aspect of thenegotiations in June 1969 is as follows:I explained to Mr.Smiththat we needed an increase inwagesfor 1970 because we were spacing any increasesevery two years. We felt that in 1970 we would need anincreaseof thirtycents .Mr.Smith was concerned as to whether this wouldappear in the wage determination or not. I told Mr.Smith that I could not promise him that this wouldappear in the wage determination. He told me thereason-why he was concerned was because if he wasbound by thisagreementhe would have to bid higherthan others who would bid by the wage determination,if this increase did not appear in the wage determina-tion. ^I told Mr. Smith- we thought it would appear,because we had had protective rates once before, in1968, the Labor Department had adopted this. So I toldMr. Smith that if this didn't appear, then we would 'takeany non-legal means toenforce our contracts upon anysucessorof any contractor and that we would so notifyany prospective bidders on these jobs.Suffice it to note here that Respondent Palomar acceptedthe Union's wage proposal and that the aforementioned 16month collective-bargaining agreement adopted the rates ofthe then existing Wage Determination, but further providedthat the unit employees would receive an approximately 30-cent hourly wage increase effective as of April 1, 1970.It is undisputed that the Union subsequently-submittedthe above collective-bargaining agreement to the LaborDepartment and at the same time advised the LaborDepartment that it felt the wage increase of April 1, 1970,should be reflected in the next Prevailing W zge Determina-tionwhich the Labor Department was bound to makeunder the Service Contract Act. Such, however, did notturn out to be the case. In December 1969 the WageDetermination for bid documents to be utilized for the1970-71 contracts was issued by the Labor Department. Itdid not include the increased rate as the parties hadanticipated,but instead remained at the rate of thepreceding .year. ThisWage Determination, accordingly,was set forth in the contract bid document which the, AirForce made available to prospective bidding contractors inDecember 1969.4In or about January 1970, Palomar submitted its bid forthe new Air Force contracts, covering both the motor pooland refueling operations, which were to be effective fromApril 1, 1970, to April 1, 1971. Smith testified withoutcontradiction that this bid was submitted on the basis ofwagecosts computed at the higherscalefor the first 6months (i.e. this incorporating the 30-cent increase for thelast6months as provided in the collective-bargainingagreements) and at the ,lower scale (i.e. the latest PrevailingWage Determination which did not include the 30-centincrease) for the second 6 months.'When the competitive bids for the new contracts wereopened, it was ascertained that Respondent Gateway wasthe low bidder on the aircraft refueling operation.have a goodchance tobe the successful bidder for the nextyearlycontracts.4,The customaryannualAir Force practice is that competitive bids areinvited in Decemberand received in January, contracts are awarded inFebruary,and contracts starton April 1. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, it was awarded the contract for performanceof this operation.With respect to the motor poolmaintenanceoperation, a company not identified by namewas thelow bidder for this contract. However, thiscompany was disqualified by the Air Force and Respon-dentPalomar, who was the second lowest bidder, wasawarded the contract to perform the motor pool operation.5According to the credited and unrefuted testimony ofJacobs, one Hank Schreiber came to his office on March28, 1970, and stated that he represented Gateway.6Although Schreiber indicated that Gateway was willing torecognizetheUnion, he asked that the wage rates forGateway's employees be reduced-by "approximately 14centsper hour from those covering the same group ofemployees in the Palomar collective-bargaining agreement.It is- undisputed that Jacobs and Schreiber met again onMarch31, 1970, and at this time reached an oral agreementthat (1) Palomar would recognize the Union and wouldabide by the terms of the Palomar's collective-bargainingagreementfor the remaining 6 months thereof, except that(2) the wage rates for Gateway's aircraft . refuelingemployees would be reduced by 14 cents per hour, asSchreiber had requested.? It is also undisputed that at thistimeRespondent Gateway gave Palomar's Clyde W. Smithfull authority to act as its collective-bargaining representa-tive in all its future dealings with the UniOn.sB.The 1970 Collective-BargainingNegotiations:Respondent's Reductionof theWage RatesIt is undisputed that in April 1970 Company Representa-tiveSmith bad a telephone conversation with UnionRepresentative Jacobs concerningRespondents'wageobligationsunder the Palomar contract in light of `the latestWageDetermination -9 Jacobs credibly testified that at thistime Smithtold him that he was thinking about joining the"bad guys" (referring to two other contractors at theLaredobase), that he might not honor the wage provisionsin the contract but instead would pay the employees thewage ratesas specified in the latest Wage Determination.Since thiswould result in an approximate 30 cent `hourlywage cut,Jacobs told Smith that he had "enough problemswith the other contractors" and that he "would regrethaving to sue" Palomar if it did not abide by the terms ofthe contract. It is undisputed that Smith did not followthrough with this proposed action and that RespondentPalomarin fact continued to abide by all the terms of theSThese facts are setforth in accordance with the uncontrovertedtestimony of Smith. Smith testified that he did not know the reason for thedisqualification of the low bidding company.6 The Articles of Incorporation of Gateway reflect that Schreiber wastreasurer and director of Gateway as late as May 31, 1966.r Specifically,thesewages were reduced from$3.05per hour, asprovided in Palomar's contract,to $2.91 per hour.As Respondent's briefpoints out, the Prevailing Wage Determination in effect at this time for thisclassificationwas for a rate of $2.91 per hour.8 This appears to be based on the fact that Gateway is headquartered inCalifornia,whereas Palomar is a Texas corporation. Smith resides inCorpus Christi,Texas, and of course has had considerable experience indealing with the Union as well as with officials of the Laredo Air ForceThisisin reference to the Wage Determination issued in December1969.Respondent'sbrief asserts that Smith discussed this matter withJacobs in about January 1970. H,wever,there is no specific testimony tocontract, including its wage provisions, until the date of itsexpiration. However, Jacobs credibly testified that during atelephone conversation held about August 19, 1970, Smithtold him that Palomar's board of directors was; unhappywith him because the Union was makinghim look foolish,thatPalomarwas paying '.higher wages than othercontractors, and that they had decided to cut wages back ;tothe wage determination when the contract expired-110On July 6 and 7, 1970, the Union served notice toPalomar and Gateway, respectively, of its intent tonegotiate changes in wages, fringe benefits, and other termsof employment.The first collective-bargaining, meeting between theparties took,place ,at La Quinta motel on September 3,1970.11 Smith and Jacobs acted as principal spokesmen fortheir respective sides, with other Company representativesand the Union's bargaining . committee also present.Preliminarily, it should be noted that at this meeting andtheones that followed Smith concededly acted asrepresentative for both of the Respondents herein. Further,the record is clear that in these meetings the Company andUnion proposals and counterproposals were'applicable toboth Palomar and Gateway. There, was no attempt byeither party to distinguish between the companies, it beingunderstood that-what went,for one also went for, the other.Returning to, the September, 9 -meeting, Jacobs, crediblytestified that at the outset, of the meeting Smith stated thatRespondents would have to revert to the Wage Determina-tion.He said that, when he questioned this proposal Smithreplied, "Well, were losing money. I don't mind telling youthat in refueling we're not doing bad. But we're losingmoney" Jacobs testified, that he then told Smith that he(Smith) had bid $75,000, over the 'last year's contract andthat he could not, see where Respondents would be" losingmoney.When Smith thereupon stated that he would bewilling to show his books, the conversation proceeded in ajocular vein as to_ whether this would be a second or thirdset of books. However, according to Jacobs' creditedtestimony, at this point he did tell Smith that if theRespondents actually were losing money, the Union wouldbe willing to consider any proposal even if itmeant a wagecut. Jacobs then handed Smith a collective-bargainingagreement which contained' the ' Union's entire contractproposal, except that it did not include wage rates. Jacobstold Smith that the Union ''was not asking for 'a - wageincrease, but that it did seek a 2-1/2 cent increase for healthand welfare'payments. The parties proceeded to go over thethis effect.10 I have no doubt, as Smith testified,, that there also were otheroccasions when he told Jacobs that Respondents would revert to the latestWage Determination when the contract expired.11AlthoughSmith testified that this meeting was held on September 9, Icredit Jacobs' testimony that it was "held on September '3. From myobservation of the witnesses,my impression was that Jacobs gave far morereliable testimony than did Smith. while U do not suggest that Smith was adishonest witness, he concededly could not recall details of certain relevantevents concerning which he was queried. Moreover, as a reading of therecord will amply demonstrate, much of his testimony was elicited byunduly leading questions. Jacobs, on the other hand, impressed me as aforthright witness and one who, on cross-examination as well as on direct,displayed an accurate memory for relevant detail. As has been noted at theoutset of this Decision,however,the basic facts in this case are not indispute. PALOMAR CORPORATION595Union's contract proposal, with Smith indicatingdisagree-ment- over a number of the Union's proposed provisions.12Jacobs finally stated that in view of the Company's wagecut proposal, he would not pursue the 2-1/2 cent increasefor health and welfare. -The meeting ended on the note thatthe Respondentswould prepare a company proposal andsubmit it toAbe Union. - -On September 15, 1970, Respondents sent their,writtencontract proposal to the Union. With respect to wages, itincluded a proposal that the wages be set in accordancewith the latest Wage Determination rate.On September 30, 1970, the parties held a secondbargaining meeting atthe. Hamilton Hotel in Laredo. It isundisputed that the parties went through the variousproposalsand counterproposals with the result being that,except to matters pertaining to wages and economic fringebenefits,Smithagreed to all of the Union proposals.However, Smith advised the Union that Respondents wereadhering to their position that the wages would have to becut back to the wage determination. Jacobs thereuponpointed out that wageincreasesrecently had been grantedto other civil service employees (so-called "blue collar"employees) employedin similarcapacities, at^ the LaredoAirForceBase, andthat,ashe testified, "itwasunbelievable that they were asking us to give 30 cents anhour of our wages, especially in the light of this increase,and it waspractically unheard of when you went to abargaining sessionfor the Union to bargain downwards."It is undisputed-that at this meeting Jacobs requested toinspect the Respondents' books and that the request wasrejected by Smith. According to the credited testimony ofJacobs,this cameabout when he finally advised Smith"that if. they.werelosing money we would consider it, andcertainly take on a wage cut if we determined by the recordsthat it was necessary because they were losing money out ofpocket." According -to, Jacobs, Smith "at this time changedhis position slightly" stating that "they were not makingprofits- they were entitled to." Jacobs said that he thereupontold Smith "that they had bid their job for twelve months,not for six,and that according to our figures that they didhave the money to continue paying the wages contained inour collective bargaining agreement for, the entire year, andthat we, were not-asking for any increases whatsoever, wejust wanted to continue with the same wages for anotheryear." Jacobs further testified that although Smith firststated that his board of directors would not let the Unioninspect the books, he (Smith) later stated that he would takethe matter up with the board of directors, and would let himknow of their decision. With respect to all the foregoingSmithtestified that he; did not say anything to Jacobs aboutoperating at a profit or a loss. I credit Jacobs' testimony inthis regard, as set forth above. Conceding that at thismeetinghe declined to produce Respondent's records,Smith's testimony was as follows:Q. (By the Trial Examiner)-Incidentally, when Mr.Jacobs asked for your books and records, I take it youdeclined to show them?`A.Yes.Q.Did you give him any reason for declining therequest?A.I really didn't see what right he had at the time, Icouldn't-why should he look at our books without-I justdidn'tunderstandwhy he should see our books.(Underlining supplied)Q.And that is about what you told him?A.Right. Right.While it is undisputed that the September 30 meetingended with no agreement -being reached as to wages, thereisone aspect of the testimony concerning this meetingwhich is not of easy resolution. This concerns testimony bySmith to the effect that he told Jacobs that he might bewilling to consider a wage reduction of somewhat less than30 cents. Unfortunately,much of Smith's testimonyconcerning this meeting (as well as other meetings andother matters) was not given in orderly or narrative form astowhat was said and transpired. In any event, Smith'stestimony concerning this matter was as follows:Q. [By Mir. Brown] Did you express any willingnesson your part to arrive at any in between position?A.Yes, sir. Palomar and Gateway was open for-Q. (By the Trial Examiner) What did you say?A.We were open for wage increase or to talk aboutany amount in between the two, what the Union hadasked for and what we had offered. And the Unionsposition was that we will not accept anything lower thanis in our present contract.-***Q. (By the Trial Examiner) Did you ever proposeanything specifically with respect to wages other thanthe wage determination?A.Yes, sir. I threw it on the table, not in writtenform, but I threw it on the table orally. But the-Q.What did you put on the table in that respect?A.Five, ten, fifteen cents=what do you want tobargain for? You tell me, and we'll start bargaining,Q. In what meetings did you say this?A.This was in the September30 meeting.This wasin the earliermeetings, too, the 9th or the 3rd-wheneveritwas-but it was in both of thesemeetings,There seemsto be a discrepancy on the 3rd or the 9th.Q.,Now where is that wage scale here? [referring tocontract proposal]A.The Union wage or what?Q.The one that was used.A.This is the Department of Labor wage.Q.Let's take, for example, automotive mechanicforemen, $3.60. Was that your proposal in the contract?A.Yes. I mean, our proposal to the Union.Q.What did the Union want?A. $3.90Q.Now, do I gather by your latest testimony thatyou told the Union that you would be willing toconsider raising this from $3.60`by tenor fifteen cents?In other words, that you would be willing to considerraising it from $3.60 to $3.75 or $3.70? Is that what youtold the Union?izAlthough Jacobs testified in considerable detail as to Respondent'spositionwith respect to the variousclauses,I do not deemit necessary toset forththistestimony. 596DECISIONS OF NATIONALLABOR RELATIONS BOARDA.Yes, sir. And I think you'll find from the recordthat I told them on the 9th or the 3rd meeting-whateverdate we agreed to.-Q.And what was the Union's response?A.The-,Union's response is that we will not acceptanything below what we're getting now. A Unionnever-I hate to repeat-but a Union never lowers theprice.Called on rebuttal, (Jacobs was asked by the GeneralCounsel if Smith had ever had occasion "to mention to youthe, subject matter of five, ten or fifteencents." Jacobsresponded that he, recalled a conversation with Smithduring a subsequent strike (hereinafter noted) in whichSmith-suggested,that off-the-record they might get together.Jacobs,testified the following' colloquy then ensued:I -said,- "Wes, I' am sure there is a way we -can gettogether.He said, "Well, what would it take for us to"settle -this?"And I said, "What ... are you talkingabout?" He'said, "Well, would you take a little moneyon the wages,' a ' little increase on the wages?" I said,"Well, what are you'talking about, how much are youtalking about?" He said, "Like ten cents."I' said, "I'mafr'aid'not:We couldn't go along with ten cents."'Other,'-than the `above, Jacobs testified that he did notrecallany conversationswith Smith wherein Smithproposed'to raise his wage offer by any specific amount.Jacobs did not; however, specifically deny Smith's testimo-ny that he (Smith) might be willing to arrive at some inbetween position, or that he- would consider 5, 10 or 15cents.Upon a consideration of all the testimony, I ampersuaded and find that at the September 30 meeting, andprobably also at the September 3 meeting, Smith no doubtdid make some remark to the effect that he would considera wage cut in a somewhat lesser, amount than the 30 centswhich he-proposed. However, this remark was not in` theform of any firm counterproposal for.any specific amountand it is clear that the parties did not treat it as such,i3October 9,1-1970, was payday for the employees ofRespondent Palomar and their checks on this date reflecteda wage reduction of .approximately 30 cents per hour, suchreduction effective as of-October 1,' 1970?Y Later on thesame-day Jacobs telephoned Smith and advised him that aUnion meeting would be held on October 11 and that astrike vote :would be taken at; that time unless the wageswere restored.Pursuant to arrangements made by the Federal Media-tion and Conciliation Service, a further' meeting betweenthe Union and-the Respondents was held at the HamiltonHotel on October 11, 1970. In addition to ' a FederalMediator and the, same,representatives of the parties asaforenoted, also present at this meeting were Respondent13As Respondent, with reference to theSeptember 30 meeting,states initsbrief: "Smithwas insistent on cuttingback tothe Wage Determinationunless amodestincreaseabove thatlevel'were agreed'to, butJacobs wasadamant, saying Unions never reduce,wages."14A - few days ,laterRespondentGateway instituteda similar cut,effectiveas of October 1. Jacobstestifiedthat although Respondentannounced' at the September30 meetingthatitwould revertto the WageDetermination,he did not learn ofthe actual'cut until the employeescomplained to him after receipt of their paychecks.Smith testified thatJacobs was advised of the prospective cut at theSeptember 30 meeting andat that time stated that the Union would notify the employeesthat thereduction would be forthcoming. However, whateverthe case as to theattorney,William A.,Brown and Union attorney MarvinMenaker.AtAt this- ;meeting Brown reviewed,Respondents,'position in some detail and stated that Respondents wouldbe willing to pay the Union'swage demands,if the AirForce would agree.to pay Respondents:the difference forthe added costs.On behalf,of Respondents Brown furtheroffered to put the difference(i.e. the'approximate30,centsper hour,wage reduction),-in escrow, pending litigationwhich would ultimately result in-determination of thematter.The Unionrejected this proposal.Menaker-asked tosee Respondents'books, stating-that the Union would bewilling to consider any proposal upon inspection of thebooks.Brown refused this-request,stating that, Respon-dents were under no obligation to show the Union, theirbooks 15 The -meeting ended without any agreement -beingreached.-Shortly after the conclusion of the October I 1 collective-bargaining -meeting, the Union held,a ,meeting with, theemployeesand the, employees voted to go on strike. It isundisputedthat on thefollowing-day,October 12, theemployees of Respondent Palomar went out on strike. Thestrike terminated,on, or about October 20,1970,at whichtime all the employees. were reinstated to ,their former, jobswithout any loss to their former rights and privileges.tsC.ConclusionsIt is elemental,of course,thatan employer mayunilaterally alter existing-'wages or other terms-or condi-tions of-employment in situations where,after havingbargained with the, collective-bargaining agent in goodfaith,an impasse has been reached. The unilateral changebecomes- unlawful only if instituted prior to the time abonafideimpasse has been reached. The basic issue in thiscase,then,iswhether the parties reacheda bona fideimpasse atthe time when Respondents reduced the-employees 'wagesby approximately 30 cents without ' having reached anagreement with the Union over the flatter. In my view, aresolution`of this issue turns on the question' as to whetherRespondents were-lawfully justified, under all the circum-stances of this case, in refusing the `Union's request, toproduce its books and'records.17-It is Respondents' positionthat their refusal was not predicated on any inability' to paytheir interpretation of the decision inN.,L.RB. v. Truitt.Manufacturing Co.351 U.S. 149, they were not required toproduce their records. However,even if it be'assumed thatRespondent did not here plead an inability to pay,Truittdoes not hold that the absence of such a plea in itself 'willjustify a refusal to show its books where their 'is a requestUnion's first knowledge of the actual cut in the paychecks,this would haveno effecton myultimatedecision herein.''Creditedand unrefuted testimony of Jacobs.16The employees of Respondent Gateway did not-go out'on strike.Jacobs,'testified that this action was not taken because the Union'did notwish,to impede the particular Air Force operations which would beaffected if the Gateway employees went on strike.17 I reject Respondent's assertion that the Union's request for financialdata applied only to Respondent Palomar.As previously indicated, Smithacted as the authorized bargaining agent for both Respondents:There, isnothing in the testimony to indicate that Jacobs' request for the books andrecords was limited to'Palomar.- PALOMAR CORPORATION597that the plea be substantiated. Thus, the Supreme Courtheld as follows:'We think that in determining whether the obligation ofgood-faith bargaining has been met the Board has arighttoconsider the employer's refusal to giveinformation about its financial status.However, it later added:We -do not hold, however, that in everycasein whicheconomic inability is raised as an argument againstincreasedwages it automatically follows that theemployees are entitled to substantiating evidence. Suchcase must turn upon its particular facts. The inquirymust always be'whether or not under the circumstancesof the particular case the statutory obligation to bargainin good faith hasbeen met.While the underlying principle remains the same, it seemsnonethelesswell to bear in mind that here the refusal toproduce information did not come about under the contextof a union demand for a wage increase, but rather tookplace under the circumstance of Respondents'insistencethat the existing wage rates be reduced and substantially so.What, then, was Respondents' asserted reason for thenecessity- of a wage reduction? While this is somewhatapparent from the facts hereinabove set forth, this is moreexplicitly set forth in a letter dated October 10, 1970, whichSmith sent to the Union just prior to the last bargainingmeetingof "October" .11. In this' letter Smith stated asfollows:To -clarify-our position, we propose that the rate to bepaid our employees conform to the prevailing rate ofpay as determined by the Department of Labor andrequired to-be paid under the Service Contract Act andthe terms of our contract with the Government. Ournow expired agreement with you provided for a higherrate to be effective from I April 1970 to September 30,1970, which we agreed to anticipating that the ServiceContract Act Wage Determination for the GovernmentContract starting April 1 would require such rates for allcontractors or bidders for contracts. This did not occurand we have been penalized for six months by a higherrate than competition would allow us to recover. Ourproposal, to the Government- in competition withbidders bound only by the Service Contract Actdetermination, and not bound by agreement with youfor a higher rate, was based on our absorbing the ratediscrepancy for sixmonths, before reverting toprevailing wage conditions.It is,as we explained to you,necessary for us to adhere to this wage determination inorder for us to operate on a competitive basis, and wecannot earnthe profit to which we are entitled whilepaying non-competitive wage rates.Thus, as the letter -reflects, Respondents clain (1) that inview of the wage determination it was being penalized for 6monthsby a higher rate than competition would allow it torecover, (2) that the wage reduction (i.e., adhering to thewage determination)was necessary in order for it to operateat a competitivebasis,and (3) that absent the 30-centreduction in wages it could not earn the profit to which itwas entitled.In view of the above-asserted basis for Respondents'insistencethat it could not continue to pay the wages thenin effect,I believe this case to be governed by the Boardand Court decision inStanley Building Specialties Co.,166NLRB 984; enfd. 401 F.2nd 434 (C.A.D.C.); cert. denied395 U.S. 946, June 9, 1969. In that case, as -here, theemployer refused to supply financial - data requested by. theunion during contract negotiations on the ground that itcould not pay more than- it was offering and remaincompetitive. Rejecting this defense, the Board found thatthe employer's' refusal to furnish the information requestedcontributed to the stalemate in negotiations and that theemployer thereby violated Section 8(a) (5) of the Act. In soholding, the Board commented on the decision of theSupreme Count in theTruittcaseas follows:While we need not decide whether Respondent's refusalon -or about December -10 to supply the financial datarequestedby the Unionconstituteda violation of theAct, we do not ready the Supreme Court's holding inNLRB. v. Truitt Mfg. Co.,351 U.S. 149,as precludingan inquiry into Respondent's conduct before negotia-tions have commenced or before the Union has laid itscomplete economic proposals on the bargaining table,where the question presented to us is whether Respon-dent acted in good faith-in calling attention to itsfinancial plight in order to forestall the Union's requestfor increased wages and other economic benefits but, atthe same time,refusing to furnish requested supportingdata.The ordinary case, of course, is one where the Unionmakes a demand for increased wages and the employerresists the demand on the ground of its inability to pay,but refuses the union's request to substantiate its claim.However, we do not believe that the Court inTruittintended to restrict its holding to these simple facts; weread that case rather as announcing principles that aregenerally applicable to a wide variety of bargainingsituations in which good-faith obligations under the Actrequire that a party to bargaining negotiations bewilling to substantiate on request aposition it has takenduring the course of the negotiations.Further, in footnote 4 of theStanleydecision the Boardadditionally stated "We find under the circumstances ofthis case such a claim is, in effect, a plea ofinability to pay."Significantly, in upholding the Board on this point, the U.S.Circuit Court of Appeals noted, with appropriate citations,that "claims of the need to remain `competitive have beenequated to claims of inability to pay for the purpose ofcreating an obligation to provide supporting economicdata."It is noteworthy that in this case the Union's request forappropriate financial data was not made with the intent ofengaging in a fishing expedition.Thus, this request was notmade until after it had placed its economic demands on thetable and not until after the Respondents'',assertion that itwas, economically necessary for, them to reduce theemployees' hourly wages by 30 cents.18 Accordingly, and inview of the precedent enunciated in theStanleycase, I findthat under the circumstances of this case Respondents `wereu Although the Union was aware of the latest wage, determination andinvolved in Respondent's bid in procuring their contracts with the Airalthough it also appeared to have knowledge of the figures and factorsForce,it is clear that there were other factors(such as operating expenses,(Coruinuea) 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDlegally obligated to-. furnish the Union the financial datarequested, , that.. its 4ailure to do so contributed to thestalematein negotiationsthat occured on October 1,1, 1,970,and that-Respondent thereby failed to bargain in good faithin violation of Section 8(a)(5) of the Act 19 Further, in viewof Respondents' unlawful refusal, I find, that abona fideimpasse;did not- exist when the Respondents- unilaterallyinstituted -the wage reductions and that by such conductRespondent further violated Section 8(ax5),and (1) of the,Act.The, complaint 'further alleges that the strike by thePalomar, employees on October .12, 1970, was an unfair,labor practice strike., Although this question appears mootsince at- the end of the, strike these employees, werereinstated to their former positions without prejudice, totheir former rights and privileges, the record amplydemonstratesthat the strike was caused by Respondents'unlawful conduct in unilaterally reducing the wages and Iwould, accordingly, hold,that.,the evidence, supports thisallegation of the, complaint.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCE,The activities of the Respondents set forth in Section III,above,' occurring, in connection with their operations as;described in' Section I, above,'have a close, intimate, andsubstantial relation' to trade, traffic, and commerce amongthe several States and tend to lead to labor" disputesburdening and obstructing commerce and the free'` flow ofcommerce.V. THE REMEDYHaving found that the Respondents have engaged inunfair labor practices, I shalt recommend that they ceaseand desist therefrom and "take certain' affirmative actiondesigned' to effectuate 'the purposes of the Act.'A provisionhas been included in the Recommended Order `whichrevokes the wage decreases instituted on October 1,` 1970.In accordance' with well-settled precedent,' I shall alsorecommend that Respondents make whole their employeesfor any losses they may have suffered by reason of theirunilateral action.21Upon the basis-of the foregoing findings of fact and onthe entire -record in this case; I make the following:CONCLUSIONS OF LAW -L' Palomar-Corporation-'and Gateway Service Co. areengaged in commerce within the meaning of Section 2(6)and (7) of the Act. --2.Public- Service, Production andMaintenance Em-administrative expenses,managerial salaries, and the like which werebeyond its knowledge., It is quite, possible that, these factors could play arelevant part in the Union's assessment of Respondents'wage offer.29Cf.General'Elect r-Company,188 NLRB No. 107. At the hearing andin its brief-the^Respondents have pointed to the,Trial Examiner's DecisioninEmerald Maintenance,,Inc.,somehow claiming that the ultimate decisiontherein will have a bearing on, the issue in this case.In the meantime, theBoard has issued its decision in theEmeraldcase at ' 188 NLRBNo. 107.While it is true that some facts in theEmeraldcase are also present here, Ithink it clear that otherwise the cases are factually and legally inapposite.ployees' Local' Union, No. 1057, is a labor organization asdefined in Section 2(5) of the Act.3.The following unit of Respondent Palomar's employ-ees is an appropriate unit for the purposes, of collectivebargaining within the meaning of Section 9(b) of the Act.All of Palomar's employees- employed at, Laredo AirForceBase,Laredo, Texas, engaged in the performance ofthe, motor pool- operations contract and the, motor.. poolvehicle maintenance contract,-excluding guards, watchmenand supervisors as defined in,theAct.4The., following ; unit of Respondent .Gateway's em-ployees is an appropriate. unit for the purposes, of collectivebargaining within the meaning ofSection 9(b) of the Act:A11 of Gateway's employees employed at the Laredo AirForceBase,Laredo Texas, engaged in the performance ofthe, aircraft refueling contract, excluding, guards, watchmenand supervisors as defined in'theAct.,5.At, all times relevant hereto— Public, Service, Pro-duction & Maintenance, Employees Local Union No1057,has been, and continues to, be, ' the ,exclusive bargainingrepresentative of all the employees in the above-mentionedunits for the"purposes of collective bargaining within themeaning of Section 9(a) of the Act.6.The Respondents, by unilaterally changing wagerates. without consulting-with Public Service,_Production &Maintenance Employees Local Union No.` ,1057'as''theexclusive representative of their employees in the aboveunits, have violated Section 8(a)(5) and (1) of the Act.`7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the. meanmg'of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, and -conclusions oflaw the entire record, and pursuant to Section ' 10(c) of theAct,.I;hereby issue the following recommended: 22ORDERPalomar ' Corporation and - Gateway' Service Co, theRespondents herein, their officers;agents,-successors, andassigns, shall:1.Cease and"desist from:(a) Unilaterally changingwage rateswithout consultationwith Public Service Production'& Maintenance EmployeesLocal' -UnionNo. 1057, as the':duly certified exclusiverepresentative of their employees in the following respectiveappropriate units:All Palomar's employees employed at the Laredo AirForceBase,Laredo, Texas, engaged in the performanceof the-motor pool operations contract'and"the motorpool vehiclemaintenancecontract, excluding guards,watchmen and supervisors as defined in the Act.All of Gateway's employees employed at the -LaredoAir Force Base` Laredo Texas,=engagedin the perform-20N.L7LB. V. Katz,369 U.S. 736.1, ,21BaltimoreLuggage Company,,,,, 17NLRB 1576,and cases citedtherein.22 In theeventno exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings;conclusions and recommended Order herein shall, `as provided inSection102.48 of theRules and Regulations,be adopted by theBoard andbecome its findings, conclusions and Order,and all objections thereto shallbe deemed waived foralt,purposes.' PALOMAR CORPORATION599ance of the aircraft refueling contract, excluding guards,watchmen and supervisors as defined in the Act.(b,-.In any like or related manner, interfering with,restraining,or coercing employees in the exercise of rightsguaranteedthem by Section 7 of the Act.2.Take the following affirmative action which is foundto effectuate the policies of the Act:(a) Revoke the unilateral wage rate reductions institutedon October 1, 1970, and revert to the wage scale existingimmediately prior to October 1, 1970.(b)Make whole the employees in the above appropriateunits for any loss of pay they may have suffered by reasonof the unilateral reductions in wage rates. Interest at therate of 6 percent per annum shall be added to the backpayto be computed in the manner set forth inIsis Plumbing &Heating Co.,138 NLRB 716(c)Preserve and, upon request, make available to theBoard's agents for examining and copying, all recordsnecessary for the determination of the amount of backpaydue under this Order.(d) Post at their respective offices and places of businessat the Laredo Air Force Base, and all other places wherenotices to employees are customarily posted, copies of theapplicable notice attached hereto marked "Appendix." 23Copies of said notice, on forms provided by RegionalDirector for Region 23, shall be posted by the respectiveRespondents after being signed by the respective Respondents' representatives immediately upon receipt thereof andbe maintained by them for 60 consecutive days thereafter inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 23, inwriting,within 20 days from the date of the receipt of thisDecision, what steps the Respondents have taken to complyherewith.2423 In the eventthat the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcingan Order of the National Labor Relations Board"u In the event that this Recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"NotifytheRegionalDirector for Region 23, in writing, within 20 daysfrom the dateof this Order, what steps the Respondent has taken tocomply herewith."APPENDIX ANOTICE TO EMPLOYEESPOSTED BY ORDER OF TILENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unilaterally change wage rates withoutprior consultation with Public Service Production &Maintenance Employees Local Union No. 1057 as theexclusive bargaining representative of all our employeesin the following appropriate unit:All of Palomar's employees employed at theLaredo Air Force Base, Laredo, Texas, engaged inthe performance of the motor pool operationscontract and motor pool vehicle maintenancecontract held by us, excluding guards, watchmenand supervisors as defined in the Act.WE WILL revoke the' unilateral wage rate reductioninstituted on October 1, 1970, and revert to the wagescale existing immediately prior to October' 1, 1970.WE WILL make whole the employees in the aboveappropriate unit for any loss of pay they may havesuffered by reason of the unilateral reduction in wagerates.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.DatedByPALOMAR CORPORATION(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This Notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this Notice or compliance withits provisions, may be directed to the Board's Office, 6617Federal Office Building, 515 Rusk Avenue, Houston, Texas77002, Telephone 713-226-4296.APPENDIX BNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unilaterally change wage rates withoutprior consultation with Public Service Production &Maintenance Employees Local Union No. 1057 as theexclusivebargaining representative of all of ouremployees in the following appropriate unit:All of Gateway's employees employed at theLaredo Air Force Base, Laredo, Texas, engaged inthe performance of the aircraft refueling contract,held by us, excluding guards, watchmen andsupervisors as defined in the Act.WE WILL revoke the unilateral wage rate reductioninstituted on October 1, 1970, and revert to the wagescale existing immediately prior to October 1, 1970.WE WILL make whole the employees in the aboveappropriate unit for any loss of pay they may havesuffered by reason of the unilateral reduction in wagerates.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.GATEWAY SERVICE Co.(Employer)DatedBy(Representative)(Title) 600DECISIONSOF NATIONALLABOR RELATIONS BOARDThis is an official notice and must not be defaced byAny questions concerning this Noticeor compliance withanyone---its provisions, may be directed to the Board's Office, 6617This Notice must remain posted for 60 consecutive daysfederal Office Building, 515 Rusk Avenue, Houston, Texasfrom the date of posting and must not be'altered, defaced,77002, Telephone 713-226-4296.or coveredby any othermaterial.